     Case 4:18-cv-05109-SMJ                ECF No. 222   filed 10/15/19   PageID.9137 Page 1 of 18




 1
     Mark N. Bartlett, WSBA No. 15672
 2   Gillian Murphy, WSBA No. 37200
     Arthur A. Simpson, WSBA No. 44479
 3   Davis Wright Tremaine LLP
 4
     920 Fifth Avenue, Suite 3300
     Seattle, WA 98104-1610
 5   Telephone: 206.622.3150
     Facsimile: 206.757.7700
 6

 7

 8

 9
                          IN THE UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF WASHINGTON
11
     ALETA BUSSELMAN,
12
                                        Plaintiff,             No. 4:18-cv-05109-SMJ
13
              v.                                               DEFENDANT’S RESPONSE
14
                                                               TO PLAINTIFF’S
15   BATTELLE MEMORIAL INSTITUTE,                              OBJECTIONS TO
     an Ohio nonprofit corporation,                            DEPOSITION
16                                                             DESIGNATIONS AND
                                        Defendant.             COUNTER-DESIGNATIONS
17

18

19

20

21

22

23
     DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
     DEPOSITION DESIGNATIONS AND COUNTER-
                                                                                 Davis Wright Tremaine LLP
     DESIGNATIONS                                                                         L AW O FFICE S
     4848-7437-7129v.1 0021368-000014                                                         Suite 2200
                                                                                        1201 Third Avenue
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ             ECF No. 222   filed 10/15/19   PageID.9138 Page 2 of 18




 1            Defendant Battelle Memorial Institute responds to Plaintiff’s objections to
 2
     Defendant’s deposition designations and counter-designations.
 3

 4         Plaintiff’s Objections to Defendant’s Designations of the Deposition of
                         Aleta Busselman and Defendant’s Response
 5

 6
        Plaintiff’s          Basis for          Defendant’s Response
        Objection            Objection
 7
        14:11-               ER 602, 701        Plaintiff objected to a series of questions
 8      18:25                                   regarding Plaintiff’s alleged damages. In
                                                summary, Plaintiff was asked how much
 9
                                                money she believed she should receive in
10                                              connection with the lawsuit and whether she
                                                wanted her job back. Plaintiff’s objection on
11                                              the basis of ER 602 and ER 701 is
                                                misplaced.
12

13                                              Plaintiff, presumably, has personal
                                                knowledge of her own beliefs. See Stephens
14                                              v. Douglas Cty. Fire Dist. No. 2, 2016 WL
                                                9462337, at *3 (E.D. Wash. Sept. 7, 2016)
15                                              (“‘A witness may testify to a matter only if
                                                evidence is introduced sufficient to support a
16
                                                finding that the witness has personal
17                                              knowledge of the matter’”) (citing Fed. R.
                                                Evid. 602).
18
                                                In addition, her answers regarding the
19                                              damages she believes she is owed do not
20                                              require “scientific, technical, or other
                                                specialized knowledge.” Fed. R. Evid.
21                                              701(c).

22      49:20-50:7           ER 602, 701        Plaintiff was asked about the comments
                                                contained in her 2016 performance review
23
     DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
     DEPOSITION DESIGNATIONS AND COUNTER-
                                                                              Davis Wright Tremaine LLP
     DESIGNATIONS – 1                                                                  L AW O FFICE S
     4848-7437-7129v.1 0021368-000014                                                      Suite 2200
                                                                                     1201 Third Avenue
                                                                                   Seattle, WA 98101-3045
                                                                            206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ             ECF No. 222   filed 10/15/19   PageID.9139 Page 3 of 18




 1                                              and whether she believed they were “not
                                                positive.” Plaintiff’s objection on the basis of
 2
                                                ER 602 and ER 701 is misplaced.
 3
                                                Plaintiff, presumably, has personal
 4                                              knowledge of her own beliefs. See Stephens
                                                v. Douglas Cty. Fire Dist. No. 2, 2016 WL
 5                                              9462337, at *3 (E.D. Wash. Sept. 7, 2016)
 6
                                                (“‘A witness may testify to a matter only if
                                                evidence is introduced sufficient to support a
 7                                              finding that the witness has personal
                                                knowledge of the matter’”) (citing Fed. R.
 8                                              Evid. 602).
 9
                                                In addition, her answer regarding her
10                                              interpretation of her 2016 performance
                                                review does not require “scientific, technical,
11                                              or other specialized knowledge.” Fed. R.
                                                Evid. 701(c).
12

13
        51:2-10              ER 602, 701        Plaintiff was asked whether she believed it
                                                was Cindy Doyle and John LaFemina’s fault
14                                              that she did not meet a particular
                                                performance expectation. Plaintiff’s
15                                              objection on the basis of ER 602 and ER 701
                                                is misplaced.
16

17                                              Plaintiff, presumably, has personal
                                                knowledge of her own beliefs. See Stephens
18                                              v. Douglas Cty. Fire Dist. No. 2, 2016 WL
                                                9462337, at *3 (E.D. Wash. Sept. 7, 2016)
19                                              (“‘A witness may testify to a matter only if
20
                                                evidence is introduced sufficient to support a
                                                finding that the witness has personal
21                                              knowledge of the matter’”) (citing Fed. R.
                                                Evid. 602).
22
                                                In addition, her answer regarding her belief
23
     DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
     DEPOSITION DESIGNATIONS AND COUNTER-
                                                                              Davis Wright Tremaine LLP
     DESIGNATIONS – 2                                                                  L AW O FFICE S
     4848-7437-7129v.1 0021368-000014                                                      Suite 2200
                                                                                     1201 Third Avenue
                                                                                   Seattle, WA 98101-3045
                                                                            206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ             ECF No. 222   filed 10/15/19   PageID.9140 Page 4 of 18




 1                                              as to why she did not meet a particular
                                                performance expectation does not require
 2
                                                “scientific, technical, or other specialized
 3                                              knowledge.” Fed. R. Evid. 701(c).

 4      85:9-19              ER 402, 403,       Plaintiff was asked about the context of an
                             611, 802           email she received from her manager where
 5                                              he suggested she was struggling. Plaintiff
 6
                                                was asked whether she believed his email
                                                was related to prior communications where
 7                                              she told him she was stressed out. Plaintiff’s
                                                objection on the basis of ER 402, 403, 611,
 8                                              and 802, is misplaced.
 9
                                                First, whether Plaintiff was struggling and/or
10                                              stressed out about her job is relevant to the
                                                inquiry regarding her manager’s motive for
11                                              reorganizing her position. Fed. R. Evid. 402.
12                                              Second, while communications regarding
13
                                                Plaintiff’s dissatisfaction with her job are
                                                prejudicial to Plaintiff’s case, they are not
14                                              unfairly prejudicial. Fed. R. Evid. 403.
                                                Plaintiff has not otherwise articulated any
15                                              Rule 403 argument.
16
                                                Third, Plaintiff did not articulate a Rule 611
17                                              argument. Regardless, the designation
                                                should not be excluded on this basis.
18
                                                Fourth, Battelle will establish at trial that
19                                              this email itself is a business record and also
20
                                                falls within Rule 807’s residual exception.
                                                Fed. R. Evid. 803(6); Fed. R. Evid. 807.
21
                                                Fifth, Battelle is not offering the contents of
22                                              this document for the truth of the matters
                                                asserted but, instead, that Dr. LaFemina’s
23
     DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
     DEPOSITION DESIGNATIONS AND COUNTER-
                                                                              Davis Wright Tremaine LLP
     DESIGNATIONS – 3                                                                  L AW O FFICE S
     4848-7437-7129v.1 0021368-000014                                                      Suite 2200
                                                                                     1201 Third Avenue
                                                                                   Seattle, WA 98101-3045
                                                                            206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ             ECF No. 222   filed 10/15/19   PageID.9141 Page 5 of 18




 1                                              decision to reorganize Plaintiff’s position
                                                was motivated by Plaintiff’s dissatisfaction
 2
                                                with her role. Fed. R. Evid. 801(c)(2).
 3
                                                Sixth, Plaintiff’s statements within the email
 4                                              chain are statements by a party opponent.
                                                Fed. R. Evid. 801(d)(2).
 5

 6
        91:9-18              ER 402, 403,       Plaintiff was asked about an email she sent
                             602, 611, 701      to a career coach stating that “it is never too
 7                                              late to find a career that gives you joy.”
                                                Plaintiff was asked whether she believed that
 8                                              statement could be interpreted to mean that
                                                Plaintiff did not feel joy in her current role.
 9
                                                Plaintiff’s objection on the basis of ER 402,
10                                              403, 602, 611, and 701, is misplaced.

11                                              First, it is beyond reasonable dispute that
                                                Plaintiff’s dissatisfaction with her role
12                                              managing the AIM Team and her desire to
13
                                                find another position at PNNL is relevant.
                                                That is a central issue in this lawsuit. Fed. R.
14                                              Evid. 402.

15                                              Second, while Plaintiff’s email and answer
                                                during the deposition (that she was “joking”)
16
                                                is prejudicial to Plaintiff’s case, it is not
17                                              unfairly prejudicial. Fed. R. Evid. 403.
                                                Plaintiff has not otherwise articulated any
18                                              Rule 403 argument.
19                                              Third, Plaintiff has personal knowledge of
20
                                                her own beliefs with regard to how her
                                                comments might be interpreted and/or what
21                                              she was trying to convey. See Stephens v.
                                                Douglas Cty. Fire Dist. No. 2, 2016 WL
22                                              9462337, at *3 (E.D. Wash. Sept. 7, 2016)
                                                (“‘A witness may testify to a matter only if
23
     DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
     DEPOSITION DESIGNATIONS AND COUNTER-
                                                                              Davis Wright Tremaine LLP
     DESIGNATIONS – 4                                                                  L AW O FFICE S
     4848-7437-7129v.1 0021368-000014                                                      Suite 2200
                                                                                     1201 Third Avenue
                                                                                   Seattle, WA 98101-3045
                                                                            206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ             ECF No. 222   filed 10/15/19   PageID.9142 Page 6 of 18




 1                                              evidence is introduced sufficient to support a
                                                finding that the witness has personal
 2
                                                knowledge of the matter’”) (citing Fed. R.
 3                                              Evid. 602).

 4                                              Fourth, Plaintiff did not articulate a Rule
                                                611 argument. Regardless, the designation
 5                                              should not be excluded on this basis.
 6
                                                Fifth, her answer is based on her own
 7                                              perception on not on “scientific, technical, or
                                                other specialized knowledge.” Fed. R. Evid.
 8                                              701(c).
 9
        110:16-              ER 402, 403        Plaintiff was asked whether she had made
10      111:3                                   multiple statements regarding being stressed
                                                out, drowning, or unhappy with her job.
11                                              Plaintiff’s objection on the basis of ER 402,
                                                403 is misplaced.
12

13
                                                First, it is beyond reasonable dispute that
                                                Plaintiff’s dissatisfaction with her role
14                                              managing the AIM Team and her desire to
                                                find another position at PNNL is relevant.
15                                              That is a central issue in this lawsuit. Fed. R.
                                                Evid. 402.
16

17                                              Second, while Plaintiff’s statements on this
                                                topic are prejudicial to Plaintiff’s case, they
18                                              are not unfairly prejudicial. Fed. R. Evid.
                                                403. Plaintiff has not otherwise articulated
19                                              any Rule 403 argument.
20
        114:25-              ER 602, 701        Plaintiff was asked whether she told Steve
21      115:7                                   Cooke that she did not like her job.
                                                Plaintiff’s objection on the basis of ER 602
22                                              and 701 does not make sense.
                                                Plaintiff, presumably, has personal
23
     DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
     DEPOSITION DESIGNATIONS AND COUNTER-
                                                                              Davis Wright Tremaine LLP
     DESIGNATIONS – 5                                                                  L AW O FFICE S
     4848-7437-7129v.1 0021368-000014                                                      Suite 2200
                                                                                     1201 Third Avenue
                                                                                   Seattle, WA 98101-3045
                                                                            206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ             ECF No. 222   filed 10/15/19   PageID.9143 Page 7 of 18




 1                                              knowledge of what she says to people. See
                                                Stephens v. Douglas Cty. Fire Dist. No. 2,
 2
                                                2016 WL 9462337, at *3 (E.D. Wash. Sept.
 3                                              7, 2016) (“‘A witness may testify to a matter
                                                only if evidence is introduced sufficient to
 4                                              support a finding that the witness has
                                                personal knowledge of the matter’”) (citing
 5                                              Fed. R. Evid. 602).
 6
                                                In addition, her answer about whether she
 7                                              did or did not say something does not require
                                                “scientific, technical, or other specialized
 8                                              knowledge.” Fed. R. Evid. 701(c).
 9

10      125:25-              ER 402, 403,       Plaintiff testified that she reviewed the
        126:4;               602                causal report at issue. She was then asked
11      128:20-                                 whether she read in the report that two
        129:25                                  government entities were separately
12                                              investigating the fraud issue and related
13
                                                questions. Plaintiff’s objection on the basis
                                                of ER 402, 403, and 602 is misplaced.
14
                                                First, whether Plaintiff knew that the fraud
15                                              was previously disclosed and being
                                                investigated by other entities is relevant to
16
                                                whether she reasonably believed she was
17                                              engaging in protected whistleblower activity.
                                                Fed. R. Evid. 402.
18
                                                Second, while Plaintiff’s statements on this
19                                              topic are prejudicial to Plaintiff’s case, they
20
                                                are not unfairly prejudicial. Fed. R. Evid.
                                                403. Plaintiff has not otherwise articulated
21                                              any Rule 403 argument.

22                                              Third, Plaintiff was essentially being asked
                                                whether she had personal knowledge of the
23
     DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
     DEPOSITION DESIGNATIONS AND COUNTER-
                                                                              Davis Wright Tremaine LLP
     DESIGNATIONS – 6                                                                  L AW O FFICE S
     4848-7437-7129v.1 0021368-000014                                                      Suite 2200
                                                                                     1201 Third Avenue
                                                                                   Seattle, WA 98101-3045
                                                                            206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ             ECF No. 222   filed 10/15/19   PageID.9144 Page 8 of 18




 1                                              other investigations and that process.
                                                Plaintiff, presumably, has personal
 2
                                                knowledge of her own personal knowledge.
 3                                              See Stephens v. Douglas Cty. Fire Dist. No.
                                                2, 2016 WL 9462337, at *3 (E.D. Wash.
 4                                              Sept. 7, 2016) (“‘A witness may testify to a
                                                matter only if evidence is introduced
 5                                              sufficient to support a finding that the
 6
                                                witness has personal knowledge of the
                                                matter’”) (citing Fed. R. Evid. 602).
 7
        141:13-18            ER 402, 403,       Plaintiff was asked whether a draft of the
 8                           611                causal report at issue in this case that she
                                                received was a “work in progress.”
 9
                                                Plaintiff’s objection on the basis of ER 402,
10                                              403, and 611 is misplaced.

11                                              First, the process related to the creation of
                                                the final causal report and any revisions to
12                                              the language therein is a central issue in this
13
                                                lawsuit. Fed. R. Evid. 402.

14                                              Second, Plaintiff has not articulated any Rule
                                                403 argument.
15
                                                Third, Plaintiff has not articulated a Rule
16
                                                611 argument except during the deposition
17                                              when Plaintiff’s counsel stated that the
                                                question was a “mischaracterization.”
18      146:1-25             ER 404(a), 602,    Plaintiff did not underline the portion of this
                             701                designation that she believes is
19                                              objectionable. Regardless, Defendant’s
20                                              questions regarding Plaintiff’s opinion of
                                                Steve Cooke’s personality and her
21                                              interpretation of his comments are not
                                                objectionable.
22      151:18-              ER 402, 403,       Plaintiff was asked about whether the causal
        152:1                602, 611, 701      report was still subject to input at a particular
23
     DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
     DEPOSITION DESIGNATIONS AND COUNTER-
                                                                              Davis Wright Tremaine LLP
     DESIGNATIONS – 7                                                                  L AW O FFICE S
     4848-7437-7129v.1 0021368-000014                                                      Suite 2200
                                                                                     1201 Third Avenue
                                                                                   Seattle, WA 98101-3045
                                                                            206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ             ECF No. 222   filed 10/15/19   PageID.9145 Page 9 of 18




 1                                              point in time and whether that is consistent
                                                with her understanding of the causal analysis
 2
                                                process. Plaintiff’s objection on the basis of
 3                                              ER 402, 403, and 602 is misplaced.

 4                                              First, Plaintiff’s central claim is that the
                                                causal analysis process was not being
 5                                              followed. These questions are central to this
 6
                                                case. Fed. R. Evid. 402.

 7                                              Second, while Plaintiff’s statements on this
                                                topic are prejudicial to Plaintiff’s case, they
 8                                              are not unfairly prejudicial. Fed. R. Evid.
                                                403. Plaintiff has not otherwise articulated
 9
                                                any Rule 403 argument.
10
                                                Third, Plaintiff has personal knowledge
11                                              about her own beliefs about the causal
                                                process. See Stephens v. Douglas Cty. Fire
12                                              Dist. No. 2, 2016 WL 9462337, at *3 (E.D.
13
                                                Wash. Sept. 7, 2016) (“‘A witness may
                                                testify to a matter only if evidence is
14                                              introduced sufficient to support a finding that
                                                the witness has personal knowledge of the
15                                              matter’”) (citing Fed. R. Evid. 602).
16
                                                Fourth, Plaintiff’s answer about her
17                                              understanding of the causal process does not
                                                require “scientific, technical, or other
18                                              specialized knowledge,” but rather is based
                                                on her experience as a manager of that
19                                              process. Fed. R. Evid. 701(c).
20
        165:1-15             ER 403, 611,       Plaintiff was asked about her email response
21                           802                regarding the causal analysis process.

22                                              Defendant is unclear as to the basis of
                                                Plaintiff’s ER 403 and ER 611 objection.
23
     DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
     DEPOSITION DESIGNATIONS AND COUNTER-
                                                                              Davis Wright Tremaine LLP
     DESIGNATIONS – 8                                                                  L AW O FFICE S
     4848-7437-7129v.1 0021368-000014                                                      Suite 2200
                                                                                     1201 Third Avenue
                                                                                   Seattle, WA 98101-3045
                                                                            206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ              ECF No. 222   filed 10/15/19   PageID.9146 Page 10 of 18




 1
                                                 Plaintiff’s statements within the email chain
 2
                                                 are statements by a party opponent. Fed. R.
 3                                               Evid. 801(d)(2).

 4       187:10-              ER 602, 701        Plaintiff was asked whether she agreed that a
         188:13                                  particular causal analysis procedures
 5                                               document would be interpreted by others as
 6
                                                 being “not mandatory.”

 7                                               Plaintiff, presumably, has personal
                                                 knowledge of whether she agrees with a
 8                                               particular interpretation. See Stephens v.
                                                 Douglas Cty. Fire Dist. No. 2, 2016 WL
 9
                                                 9462337, at *3 (E.D. Wash. Sept. 7, 2016)
10                                               (“‘A witness may testify to a matter only if
                                                 evidence is introduced sufficient to support a
11                                               finding that the witness has personal
                                                 knowledge of the matter’”) (citing Fed. R.
12                                               Evid. 602).
13
                                                 In addition, her answer about how a
14                                               particular document might be perceived by
                                                 others does not require “scientific, technical,
15                                               or other specialized knowledge.” Fed. R.
                                                 Evid. 701(c).
16

17       191:20-              ER 402, 403,       Plaintiff was asked whether her disclosures
         192:3                602, 611, 701      related to the gross waste of federal funds.
18
                                                 First, it is beyond reasonable dispute that the
19                                               nature of Plaintiff’s alleged disclosure is
20                                               relevant. That is a central issue in this
                                                 lawsuit. Fed. R. Evid. 402.
21
                                                 Second, while Plaintiff’s answer during the
22                                               deposition is prejudicial to Plaintiff’s case, it
                                                 is not unfairly prejudicial. Fed. R. Evid. 403.
23
      DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
      DEPOSITION DESIGNATIONS AND COUNTER-
                                                                               Davis Wright Tremaine LLP
      DESIGNATIONS – 9                                                                  L AW O FFICE S
      4848-7437-7129v.1 0021368-000014                                                      Suite 2200
                                                                                      1201 Third Avenue
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ              ECF No. 222   filed 10/15/19   PageID.9147 Page 11 of 18




 1                                               Plaintiff has not otherwise articulated any
                                                 Rule 403 argument.
 2

 3                                               Third, Plaintiff has personal knowledge of
                                                 her own beliefs with regard to the nature of
 4                                               her alleged disclosure. See Stephens v.
                                                 Douglas Cty. Fire Dist. No. 2, 2016 WL
 5                                               9462337, at *3 (E.D. Wash. Sept. 7, 2016)
 6
                                                 (“‘A witness may testify to a matter only if
                                                 evidence is introduced sufficient to support a
 7                                               finding that the witness has personal
                                                 knowledge of the matter’”) (citing Fed. R.
 8                                               Evid. 602).
 9
                                                 Fourth, Plaintiff did not articulate a Rule
10                                               611 argument. Regardless, the designation
                                                 should not be excluded on this basis.
11
                                                 Fifth, her answer is based on her own
12                                               perception on not on “scientific, technical, or
13
                                                 other specialized knowledge.” Fed. R. Evid.
                                                 701(c).
14
         197:22-              ER 602, MIL        Plaintiff was asked questions about the
15       202:23                                  investigation conducted by the DOE. This
                                                 topic is a subject of one of Plaintiff’s MIL.
16
                                                 Defendant relies on its briefing in response
17                                               to this objection.
         209:13-              ER 402, 403,       Plaintiff was asked questions about the
18       211:24               602, 611, 701,     investigation conducted by the DOE. This
                              802                topic is a subject of one of Plaintiff’s MIL.
19                                               Defendant relies on its briefing in response
20                                               to this objection.
         225:22-              ER 602, 701,       Plaintiff was asked about a different causal
21       226:5                802                analysis and whether substantial changes
                                                 made to the draft were appropriate.
22
                                                 Plaintiff has personal knowledge of whether
23
      DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
      DEPOSITION DESIGNATIONS AND COUNTER-
                                                                               Davis Wright Tremaine LLP
      DESIGNATIONS – 10                                                                 L AW O FFICE S
      4848-7437-7129v.1 0021368-000014                                                      Suite 2200
                                                                                      1201 Third Avenue
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ              ECF No. 222   filed 10/15/19   PageID.9148 Page 12 of 18




 1                                               she believes changes made to a document
                                                 were appropriate or otherwise followed the
 2
                                                 causal analysis process. See Stephens v.
 3                                               Douglas Cty. Fire Dist. No. 2, 2016 WL
                                                 9462337, at *3 (E.D. Wash. Sept. 7, 2016)
 4                                               (“‘A witness may testify to a matter only if
                                                 evidence is introduced sufficient to support a
 5                                               finding that the witness has personal
 6
                                                 knowledge of the matter’”) (citing Fed. R.
                                                 Evid. 602).
 7
                                                 Plaintiff’s answer (suggesting that the
 8                                               changes were appropriate) is based on her
                                                 own perception on not on “scientific,
 9
                                                 technical, or other specialized knowledge.”
10                                               Fed. R. Evid. 701(c).

11                                               Plaintiff did not articulate an 802 argument
                                                 and Defendant is not clear how a question
12                                               about Plaintiff’s beliefs is hearsay.
13

14
         257:11-17            ER 402, 403,       Plaintiff was asked whether she perceived
15                            602, 701, 802      emails from her manager and mentor to be
                                                 sincere concerns about Plaintiff’s well-being.
16

17                                               First, Plaintiff’s beliefs about her manager
                                                 and mentor’s motives with regard to her job
18                                               change are relevant. Fed. R. Evid. 402.
19                                               Second, Plaintiff’s answer is not prejudicial
20
                                                 to Plaintiff’s case. Fed. R. Evid. 403.
                                                 Plaintiff has not otherwise articulated any
21                                               Rule 403 argument.

22                                               Third, Plaintiff has personal knowledge of
                                                 how she interpreted an email. See Stephens v.
23
      DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
      DEPOSITION DESIGNATIONS AND COUNTER-
                                                                               Davis Wright Tremaine LLP
      DESIGNATIONS – 11                                                                 L AW O FFICE S
      4848-7437-7129v.1 0021368-000014                                                      Suite 2200
                                                                                      1201 Third Avenue
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ              ECF No. 222   filed 10/15/19   PageID.9149 Page 13 of 18




 1                                               Douglas Cty. Fire Dist. No. 2, 2016 WL
                                                 9462337, at *3 (E.D. Wash. Sept. 7, 2016)
 2
                                                 (“‘A witness may testify to a matter only if
 3                                               evidence is introduced sufficient to support a
                                                 finding that the witness has personal
 4                                               knowledge of the matter’”) (citing Fed. R.
                                                 Evid. 602).
 5

 6
                                                 Fourth, Plaintiff’s answer is based on her
                                                 own perception on not on “scientific,
 7                                               technical, or other specialized knowledge.”
                                                 Fed. R. Evid. 701(c).
 8
                                                 Fifth, Battelle will establish at trial that this
 9
                                                 email itself is a business record and also falls
10                                               within Rule 807’s residual exception. Fed.
                                                 R. Evid. 803(6); Fed. R. Evid. 807.
11
                                                 Fifth, Battelle is not offering the contents of
12                                               this document for the truth of the matters
13
                                                 asserted. Fed. R. Evid. 801(c)(2).

14                                               Sixth, Plaintiff’s statements within the email
                                                 chain are statements by a party opponent.
15                                               Fed. R. Evid. 801(d)(2).
16
         268:15-24            ER 602, 701        Plaintiff was asked whether she believes
17                                               Battelle managers think about what is best
                                                 for the lab.
18
                                                 Plaintiff has personal knowledge of what she
19                                               thinks. See Stephens v. Douglas Cty. Fire
20
                                                 Dist. No. 2, 2016 WL 9462337, at *3 (E.D.
                                                 Wash. Sept. 7, 2016) (“‘A witness may
21                                               testify to a matter only if evidence is
                                                 introduced sufficient to support a finding that
22                                               the witness has personal knowledge of the
                                                 matter’”) (citing Fed. R. Evid. 602).
23
      DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
      DEPOSITION DESIGNATIONS AND COUNTER-
                                                                               Davis Wright Tremaine LLP
      DESIGNATIONS – 12                                                                 L AW O FFICE S
      4848-7437-7129v.1 0021368-000014                                                      Suite 2200
                                                                                      1201 Third Avenue
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ              ECF No. 222   filed 10/15/19   PageID.9150 Page 14 of 18




 1
                                                 Plaintiff’s answer is based on her own
 2
                                                 perception on not on “scientific, technical, or
 3                                               other specialized knowledge.” Fed. R. Evid.
                                                 701(c).
 4
         285:4-23             ER 602, 701        Plaintiff was asked how she spends her time
 5                                               in her current position.
 6
                                                 Plaintiff has personal knowledge of how she
 7                                               spends her time. See Stephens v. Douglas
                                                 Cty. Fire Dist. No. 2, 2016 WL 9462337, at
 8                                               *3 (E.D. Wash. Sept. 7, 2016) (“‘A witness
                                                 may testify to a matter only if evidence is
 9
                                                 introduced sufficient to support a finding that
10                                               the witness has personal knowledge of the
                                                 matter’”) (citing Fed. R. Evid. 602).
11
                                                 Plaintiff’s answer is based on her own
12                                               perception on not on “scientific, technical, or
13
                                                 other specialized knowledge.” Fed. R. Evid.
                                                 701(c).
14
         320:11-              ER 402, 403,       Plaintiff was asked whether the DOE
15       321:2                611, 802           investigation report caused her anxiety.
16
                                                 First, the causes of Plaintiff’s alleged
17                                               anxiety are relevant to this lawsuit. Fed. R.
                                                 Evid. 402.
18
                                                 Second, while Plaintiff’s answer is
19                                               prejudicial to Plaintiff’s case, it is not
20                                               unfairly prejudicial. Fed. R. Evid. 403.
                                                 Plaintiff has not otherwise articulated any
21                                               Rule 403 argument.
                                                 Third, Plaintiff has not articulated a 611
22                                               argument.
23
      DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
      DEPOSITION DESIGNATIONS AND COUNTER-
                                                                               Davis Wright Tremaine LLP
      DESIGNATIONS – 13                                                                 L AW O FFICE S
      4848-7437-7129v.1 0021368-000014                                                      Suite 2200
                                                                                      1201 Third Avenue
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ              ECF No. 222   filed 10/15/19   PageID.9151 Page 15 of 18




 1                                               Fourth, Plaintiff was asked how the
                                                 investigation report made her feel, not about
 2
                                                 the contents of the report, itself. ER 802.
 3

 4

 5       321:6-               ER 403, 611        Plaintiff was asked whether the litigation
 6
         323:15                                  process has been a source of her stress and
                                                 anxiety.
 7
                                                 The source of Plaintiff’s alleged emotional
 8                                               harm is highly relevant to this lawsuit as it is
                                                 the sole nature of the damages she seeks.
 9
                                                 Her answers are relevant and not unfairly
10                                               prejudicial. Fed. R. Evid. 403.

11                                               Plaintiff has not articulated a 611 argument.
12
                 Plaintiff’s Objections to Defendant’s Cross-Designations of the
13                  Deposition of John LaFemina and Defendant’s Response

14       Plaintiff’s          Basis For          Defendant’s Response
         Objection            Objection
15

16       29:12-30:9           ER 602, 701,       Dr. LaFemina’s was asked a series of
                              802                questions about the causal analysis policies
17                                               and practices at PNNL. He describes his
                                                 understanding of that practice in this
18
                                                 counter-designation. To the extent
19                                               Plaintiff’s designations are admissible, this
                                                 counter-designation should also be admitted
20                                               as it is based on Dr. LaFemina’s personal
                                                 knowledge, does not require technical or
21                                               scientific knowledge, and is not hearsay.
22

23
      DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
      DEPOSITION DESIGNATIONS AND COUNTER-
                                                                               Davis Wright Tremaine LLP
      DESIGNATIONS – 14                                                                 L AW O FFICE S
      4848-7437-7129v.1 0021368-000014                                                      Suite 2200
                                                                                      1201 Third Avenue
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ              ECF No. 222   filed 10/15/19   PageID.9152 Page 16 of 18




 1
         54:14-18             ER 403, FRCP       After designating several passages regarding
 2                            32(a)(6)           the reason Dr. LaFemina reorganized
                                                 Plaintiff’s position, Plaintiff omitted this
 3
                                                 direct question and direct answer.
 4
                                                 While Dr. LaFemina’s answer is prejudicial
 5                                               to Plaintiff’s case, it is not unfairly
                                                 prejudicial, and is, in fact, at the heart of
 6                                               Plaintiff’s lawsuit.
 7                                               To the extent Plaintiff’s designations are
                                                 admissible, this counter-designation should
 8
                                                 also be admitted.
 9
                 Plaintiff’s Objections to Defendant’s Cross-Designations of the
10
                     Deposition of Iris Anderson and Defendant’s Response
11
         Plaintiff’s          Basis for          Defendant’s Response
12       Objection            Objection
13
         22:3-21              ER 402, 601        Plaintiff designated a series of questions and
14                                               answers regarding Ms. Anderson’s
                                                 knowledge of PNNL’s processes related to
15                                               combating fraud. To the extent any of these
                                                 designations are admissible, this counter-
16
                                                 designation should also be admitted to
17                                               demonstrate that Ms. Anderson testified
                                                 several times that she did not know what the
18                                               specific processes were or who was
                                                 responsible for those processes.
19

20               Plaintiff’s Objections to Defendant’s Cross-Designations of the
                     Deposition of Marty Conger and Defendant’s Response
21

22       Plaintiff’s          Basis for          Defendant’s Response
         Objection            Objection
23
      DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
      DEPOSITION DESIGNATIONS AND COUNTER-
                                                                               Davis Wright Tremaine LLP
      DESIGNATIONS – 15                                                                 L AW O FFICE S
      4848-7437-7129v.1 0021368-000014                                                      Suite 2200
                                                                                      1201 Third Avenue
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ              ECF No. 222    filed 10/15/19   PageID.9153 Page 17 of 18




 1
         54:16-55:5           ER 602, FRCP       Mr. Conger was asked what he recalled
 2                            32(a)(6)           about a particular meeting. His answer was
                                                 responsive and provides context to the other
 3
                                                 passages that Plaintiff designated. To the
 4                                               extent any Plaintiff’s designations are
                                                 admissible, Defendant’s cross-designation
 5                                               should be admitted, as well.
 6

 7
               DATED this 15th day of October, 2019.
 8
                                                       Davis Wright Tremaine LLP
 9
                                                       Attorneys for Battelle Memorial Institute
10

11                                                     By s/ Mark N. Bartlett
                                                         Mark N. Bartlett, WSBA No. 15672
12
                                                         Gillian Murphy, WSBA No. 37200
13                                                       Arthur A. Simpson, WSBA No. 44479
                                                         Davis Wright Tremaine LLP
14                                                       920 Fifth Avenue, Suite 3300 |
                                                         Seattle, Washington 98104
15                                                       Telephone: 206.622.3150
                                                         Facsimile: 206.757.7700
16
                                                         markbartlett@dwt.com
17                                                       gillianmurphy@dwt.com
                                                         arthursimpson@dwt.com
18

19

20

21

22

23
      DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
      DEPOSITION DESIGNATIONS AND COUNTER-
                                                                                Davis Wright Tremaine LLP
      DESIGNATIONS – 16                                                                  L AW O FFICE S
      4848-7437-7129v.1 0021368-000014                                                       Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
     Case 4:18-cv-05109-SMJ              ECF No. 222    filed 10/15/19   PageID.9154 Page 18 of 18




 1                                       CERTIFICATE OF SERVICE
 2
               I hereby certify that on the 15th day of October, 2019, I electronically filed
 3
      the foregoing document with the Clerk of the Court using the CM/ECF system
 4
      which will send notification of such filing to the following:
 5

 6
          John P. Sheridan
 7        The Sheridan Law Firm, P.S.
          Hoge Building
 8        705 Second Avenue
          Seattle, WA 98104
 9
          jack@sheridanlawfirm.com
10

11             DATED this 15th day of October, 2019.

12
                                                       s/ Mark N. Bartlett
13                                                     Mark N. Bartlett, WSBA No. 15672
14

15

16

17

18

19

20

21

22

23
      DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
      DEPOSITION DESIGNATIONS AND COUNTER-
                                                                                Davis Wright Tremaine LLP
      DESIGNATIONS – 17                                                                  L AW O FFICE S
      4848-7437-7129v.1 0021368-000014                                                       Suite 2200
                                                                                       1201 Third Avenue
                                                                                     Seattle, WA 98101-3045
                                                                              206.622.3150 main · 206.757.7700 fax
